Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: Objected to claim 5 has been rewritten in independent form.  Particularly, the prior art of record fails to show or suggest the following limitation: the main leaf valve has a first main through hole and a second main through hole, the first main through hole and the second main through hole penetrating through the main leaf valve in the axial direction, the first sub leaf valve has a first sub through hole at a position overlapping the second main through hole, the first sub through hole penetrating through the first sub leaf valve in the axial direction, the second sub leaf valve has a second sub through hole at a position overlapping the first main through hole, the second sub through hole penetrating through the second sub leaf valve in the axial direction, the first passage is formed by the first main through hole and the second sub through hole, the first passage being configured to be closed by the first sub leaf valve, and the second passage is formed by the second main through hole and the first sub through hole, the second passage being configured to be closed by the second sub leaf valve.
Accordingly, independent claim 5 and dependent claim 6 are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
September 11, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657